DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke (US 5,702,250) in view of Lowe (US 2016/0296300) and further in view of Tucker (US 5,890,895).
Kipke shows a dental tray comprising a body having a channel for receiving a quantity of photocurable dental material (Fig. 1-3); at least one light source housed in said body (light emitters); and at least one battery source electrically connected to the light source and coupled to the body (36a), wherein the light source extends along the body and is oriented toward the internal and external portion of a dental arch to allow for adequate curing of dental material in the body and overflow outside the channel (emitters 32a in Fig. 2 are adjacent the edges and light therefrom will also cure the overflow, particularly at 28); the light source is a removable flexible light emitting diode strip (“flexible”; see at 31a in Fig. 3).  With respect to claim 6-7, the dental tray is a double arch tray with two opposing channels.  With respect to claims 7, 9-10, a light conductor/translucent occlusal substrate is placed between the two channels (12a is “clear plastic material”).  With respect to claim 11, the dental tray is a single arch tray (col. 4, lines 26-37).  With respect to claim 12, the body further includes dispersing features that assist the light source in dispersing light throughout the material (12, 12a for instance).  With respect to claims 17, the channel comprising a photocurable dental impression material therein (“photocurable impression material”; Abstract for instance).  However, Kipke fails to show the battery source is outside a patient’s mouth.
Lowe similarly teaches a powered mouthpiece wherein the battery source may either be intraoral on the tray itself ([0022]; Fig. 5A-C, 7; similar to Kipke) or attached extraorally ([0021]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke’s tray by having the battery source extraoral as taught by Lowe in order to utilize known alternative configurations in the dental mouthpiece/tray art.
However, Kipke/Lowe fails to show the channel with mechanical retention features retaining a majority of the material when cured being holes, dovetail slots, or T-slots that form a retentive layer at the bottom of the channel.
Tucker similarly teaches, particularly with respect to claims 18 and 19, an impression tray wherein the mechanical retention features capable of retaining a majority of the material when cured are holes that allow for the forming of a retentive layer at the bottom of the channel (Fig. 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke/Lowe’s device by including the holes/retention means as taught by Tucker in order to provide a stronger interlocking between the impression material and tray, and to direct excess material away from the dentition. 
However, Kipke/Lowe/Tucker fails to show wherein the dental tray has clear areas selectively located on sidewall edges that permit light towards the directions of the clear areas to escape and cure the photocurable material that overflows tray borders.
Hammesfahr similarly teaches a dental tray wherein the dental tray has clear areas selectively located on sidewall edges that permit light towards the directions of the clear areas to escape and cure the photocurable material that overflows tray borders (Fig. 4 in particular has all the tray clear and therefore selective sidewall edges will be clear).  It is also noted that Hammesfahr discusses the alternative non transparent trays of the prior art as alternatives (col. 1, line 42).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke/Lowe/Tucker by having any non transparent portions be transparent as taught by Hammesfahr in order to effectively cure all portions of the dental material.
With respect to claims 4, 8 and 16, Kipke/Lowe/Tucker/Hammesfahr discloses the device as previously described above and shows a substrate supporting the LEDs, but fails to show the LED strip is supported by nitinol wire and an external light source is tethered to the tray by a flexible light conductor, and that the light source is placed between the two channels.  The Office takes official notice that wires are known for providing support in the dental art, nitinol is a very well known material in the dental art, eternal tethered light sources are a well known alternative to onboard light sources in the dental curing arts, and light sources between arch channels is a well known alternative or addition to on the sides.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The newly amended language regarding the sidewall edges being clear has been addressed with Hammesfahr.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772